                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01397-NYW

MARK JACKSON,

       Plaintiff,

v.

STONEBRIDGE HOSPITALITY ASSOCIATES, LLC, d/b/a HOMEWOOD SUITES,

       Defendant.

                          MEMORANDUM OPINION AND ORDER

Magistrate Judge Nina Y. Wang

       This matter comes before the court on Defendant Stonebridge Hospitality Associates,

LLC’s (“Defendant” or “Stonebridge”) Motion for Summary Judgment (or “Motion”), filed

August 9, 2019. [#50]. The undersigned considers the Motion pursuant to 28 U.S.C. § 636(c) and

the Order of Reference for all purposes dated August 29, 2018, [#15], and concludes oral argument

will not materially assist in the resolution of this matter. Accordingly, having reviewed the Motion

and associated briefing, the applicable case law, and the entire record, I GRANT the Motion for

Summary Judgment for the reasons stated herein.

                                   PROCEDURAL HISTORY

       This civil action arises out of allegations by Plaintiff Mark Jackson (“Plaintiff” or “Mr.

Jackson”), a former employee of Stonebridge, that Defendant discriminated against him because

he is African-American and retaliated against him for opposing discrimination in the workplace.

See generally [#1; #4; #6]. Believing Defendant’s conduct violated his civil rights under Title VII

of the Civil Rights Act of 1964 (“Title VII), 42 U.S.C. §§ 2000e et seq., Plaintiff filed a charge of

discrimination with the Equal Employment Opportunity Commission (“EEOC”) on or about
February 8, 2017. See [#6 at 2]. The EEOC dismissed Plaintiff’s charge of discrimination and

retaliation and issued him a Notice of Right to Sue letter on or about March 7, 2018. See [id.]. On

June 6, 2018, Plaintiff initiated this action by filing his pro se Complaint and asserts claims under

Title VII for disparate treatment based on race (“Claim 1”) and for retaliation (“Claim 2”) as well

as a state law claim for breach of an implied contract of employment (“Claim 3”). See [#1; #6].

       The Parties proceeded through discovery, and Stonebridge filed the instant Motion for

Summary Judgment on August 9, 2019, arguing for summary judgment in its favor on all of Mr.

Jackson’s claims. See [#50]. Mr. Jackson has since responded in opposition to the Motion for

Summary Judgment and Defendant replied. See [#52; #54]. This matter is set for a four-day jury

trial to commence on February 10, 2020. Because the Motion is now ripe for consideration, I

consider the Parties’ arguments below.

                                      LEGAL STANDARDS

I.     Rule 56

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

warranted “if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A dispute is genuine

if there is sufficient evidence so that a rational trier of fact could resolve the issue either way. A

fact is material if under the substantive law it is essential to the proper disposition of the claim.”

Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1194 (10th Cir. 2011) (internal citations and

quotation marks omitted). It is the movant’s burden to demonstrate that no genuine dispute of

material fact exists for trial, whereas the nonmovant must set forth specific facts establishing a

genuine issue for trial. See Nahno-Lopez v. Houser, 625 F.3d 1279, 1283 (10th Cir. 2010). And

the court will “view the factual record and draw all reasonable inferences therefrom most favorably



                                                  2
to the nonmovant.” Zia Shadows, L.L.C. v. City of Las Cruces, 829 F.3d 1232, 1236 (10th Cir.

2016).

         In applying this legal standard, the court is mindful that Mr. Jackson proceeds pro se and

thus liberally construes his filings. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). But

the court does not act as his advocate and applies the same procedural rules and substantive law to

Mr. Jackson as to a represented party. See Murray v. City of Tahlequah, 312 F.3d 1196, 1199 n.2

(10th Cir. 2008).

II.      Evidence on Summary Judgment

         Once the movant demonstrates an absence of evidence supporting an essential element of

the nonmovant’s claim, the burden shifts to the nonmovant to show that there is a genuine issue

for trial.   Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). To satisfy this burden, the

nonmovant must point to specific facts in an affidavit, deposition, answers to interrogatories,

admissions, or other similar admissible evidence demonstrating the need for a trial. See Gross v.

Burggraf Const. Co., 53 F.3d 1531, 1541 (10th Cir. 1995); cf. Fazio v. City & County of San

Francisco, 125 F.3d 1328, 1331 (9th Cir. 1997) (“[A] mere ‘scintilla’ of evidence will be

insufficient to defeat a properly supported motion for summary judgment; instead, the nonmoving

party must introduce some ‘significant probative evidence tending to support the complaint.’”

(quoting Anderson v. Liberty Lobby, 477 U.S. 242, 249, 252 (1986))). Conclusory statements or

those based on speculation, conjecture, or surmise provide no probative value on summary

judgment, see Nichols v. Hurley, 921 F.2d 1101, 1113 (10th Cir. 1990); nor may the nonmovant

rely on “mere reargument of his case or a denial of an opponent’s allegation,” see 10B Charles

Alan Wright, et al., Federal Practice and Procedure § 2738 at 356 (3d ed. 1998).




                                                 3
       The onus is therefore on the nonmovant to point to competent summary judgment evidence

demonstrating a need for trial. See Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir.

2004). The court cannot and does not weigh the evidence presented or determine the credibility

of witnesses, see Fogarty v. Gallegos, 523 F.3d 1147, 1165 (10th Cir. 2008), and may consider

only admissible evidence, see Johnson v. Weld County Colo., 594 F.3d 1202, 1209 (10th Cir. 2010)

(disregarding hearsay on summary judgment when proper objection to its use was before the court

and no exception applied). While the evidence need not be in a form that is admissible at trial

(e.g., affidavits are often inadmissible at trial on hearsay grounds), the substance must be

admissible at trial. See Brown v. Perez, 835 F.3d 1223, 1232 (10th Cir. 2016); accord Hasan v.

AIG Prop. Cas. Co., 935 F.3d 1092, 1098 (10th Cir. 2019) (“Although a party may submit an

affidavit or declaration in opposing summary judgment, the content must be based on personal

knowledge and must set forth facts that would be admissible in evidence.” (internal quotation

marks omitted)). “To determine whether genuine issues of material fact make a jury trial

necessary, a court necessarily may consider only the evidence that would be available to the jury.”

Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir. 2006).

                                           ANALYSIS

I.     Undisputed Material Facts

       This court draws the following undisputed material facts from the record.

       1.      On or about February 3, 2016, Defendant hired Mr. Jackson, an African-American

male, as a Social Hour Attendant at Defendant’s Homewood Suites, a hotel located in Denver,

Colorado. See [#50-1 at ¶¶ 3, 8; #50-3 at 58:18-20; 1 #52 at 287, ¶ 3].


1
  When citing to a transcript, the court cites the document number generated by the court’s
Electronic Court Filing (“ECF”) system but the page and line numbers generated by the transcript.
But when citing to a transcript provided by Plaintiff, the court cites to the page number generated
by the ECF system and the line numbers generated by the transcript.
                                                 4
       2.      As a Social Hour Attendant, Mr. Jackson’s duties included preparing meals for the

social hour—a two-hour period in the evenings when guests of the Homewood Suites could eat at

a buffet. See [#50-3 at 60:12-61:1; #52 at 287, ¶ 6].

       3.      Mr. Jackson worked approximately 30 hours per week, including four shifts of

seven hours beginning at 2:00 p.m., though he sometimes worked longer than his scheduled seven

hours. See [id. at 61:7-62:7, 63:16-64:5].

       4.      Mr. Kevin Smith, an African-American male, was the Food and Beverage Manager

for Homewood Suites and was Mr. Jackson’s immediate supervisor; Mr. Gustavo de Almeida, a

Hispanic male, was the Assistant General Manager for Homewood Suites and was Mr. Smith’s

immediate supervisor; and Mr. Tom Sprankle was the General Manager of the Homewood Suites.

See [#50-1 at ¶¶3, 5-7; #50-3 at 65:15-18; #52 at 110:23-111:7].

       5.      On or about Mr. Jackson’s first day of employment, he completed Stonebridge’s

New Hire Orientation, which included an overview of Stonebridge’s personnel and safety policies,

and received and reviewed Stonebridge’s Associate Handbook. See [#50-1 at ¶¶ 9-10; #50-2; #50-

3 at 66:6-14, 66:24-67:6, 67:22-24, 68:9-18, 69:5-7; #50-4 at 6].

       6.      Stonebridge’s Associate Handbook (the “handbook”), which Mr. Jackson contends

constitutes an employment contract with Stonebridge, provides, in pertinent part,

       EMPLOYMENT WITH STONEBRIDGE COMPANIES IS AT-WILL.
       ASSOCIATES HAVE THE RIGHT TO END THEIR WORK RELATIONSHIP
       WITH THE COMPANY, WITH OR WITHOUT ADVANCE NOTICE AND FOR
       ANY REASON. THE COMPANY HAS THE SAME RIGHT.

       THE LANGUAGE USED IN THIS HANDBOOK AND ANY VERBAL
       STATEMENTS MADE BY MANAGEMENT DO NOT CONSTITUTE AN
       EXPRESS OR IMPLIED CONTRACT OF EMPLOYMENT. NOR DO WE
       GUARANTEE EMPLOYMENT FOR A SPECIFIC LENGTH OF TIME OR
       NUMBER OF HOURS. ANY CONTRACT OR AGREEMENT REGARDING
       THE TERMS OF YOUR EMPLOYMENT MUST BE IN WRITING AND



                                                 5
       SIGNED BY THE PRESIDENT, THE COO, OR APPOINTED ASSOCIATE OF
       THE COMPANY.

       THE VIOLATION OF ANY PROCEDURE, RULE, REGULATION OR CODE
       MAY RESULT IN DISCIPLINARY ACTION, UP TO AND INCLUDING
       TERMINATION.

[#50-2 at 5].

       7.       The handbook warns employees that seven absences or seven instances of

“lateness” “in a twelve month [sic] period are considered excessive and may be grounds for

termination”; it also prohibits Stonebridge employees from having personal visitors or taking

personal calls while at work. See [id. at 6].

       8.       Approximately three weeks after Mr. Jackson began working for Defendant, he

injured his back at work while attempting to put trash in a trash can, causing him to miss several

days of work. See [#50-1 at ¶ 11; #50-3 at 69:14-72:11; #52 at 287, ¶ 4].

       9.       Plaintiff received medical treatment for his injury pursuant to Stonebridge’s

workers compensation coverage. See [#50-1 at ¶ 12; #52 at 101:1-102:3; #52 at 287, ¶ 4].

       10.      Plaintiff’s medical treatment included several doctor’s appointments, scheduled

during or near his 2:00 p.m. work shifts, resulting in Mr. Jackson being tardy to work on several

occasions. See [#50-1 at ¶¶ 13-14; #52 at 106:7-23, 107:15-18; #52 at 287, ¶ 5].

       11.      Plaintiff’s tardiness and absenteeism became an issue of concern with Messrs.

Smith, de Almeida, and Sprankle, see, e.g., [#50-1 at ¶ 24; #50-4 at 3; #50-8; #50-10 at 1-2; #50-

13; #50-15; #50-16]; and Mr. Jackson was similarly warned about parking in an improper parking

spot, being on the phone during working hours, and taking unauthorized breaks, see, e.g., [#50-3

at 120:9-121:17, 123:8-124:5, 125:10-18, 130:1-22; #50-5; #50-6; #50-10].

       12.      On or about May 4, 2016, Mr. Jackson met with Mr. Sprankle to discuss the

scheduling of Mr. Jackson’s doctor’s appointments and Mr. Jackson’s complaints of racial


                                                6
discrimination and retaliation concerning Mr. de Almeida’s citation of Plaintiff for parking in an

improper parking spot and using his cell phone during working hours. See [#50-1 at ¶ 21, #50-3

at 105:13-17, 111:1-10, 122:8-13; #50-4 at 2; #50-8; #50-9; #52 at 131:5-12].

           13.   Mr. Sprankle explained that Mr. Jackson was not getting paid for his doctor’s

appointments scheduled during working hours, directed Mr. Jackson to schedule his appointments

during non-working hours if possible (if not, Mr. Jackson was to contact Mr. Sprankle), and

reminded Mr. Jackson of the expectation that he arrive to work on time. See [#50-1 at ¶¶ 25-27;

#50-3 at 105:13-17, 114:13-115:2; #50-8; #52 at 131:5-12, 132:1-20; #52 at 288, ¶ 13].

           14.   As to Mr. Jackson’s complaints of racial discrimination and retaliation, Mr.

Sprankle explained he investigated the complaints and did not find any corroborating evidence;

Mr. Jackson signed a statement to this effect but included his own notation that Mr. Sprankle’s

conclusion was to the best of Mr. Jackson’s knowledge. See [#50-1 at ¶¶ 28-32; #50-3 at 116:5-

10, 117:20-120:8; #50-4 at 2; #50-9; #52 at 288, ¶ 13].

           15.   Following the May 4, 2016 meeting with Mr. Sprankle, Mr. Jackson scheduled four

doctor’s appointments during working hours despite the availability of appointments during non-

working hours, and he never discussed them with Mr. Sprankle. See [#50-1 at ¶¶ 33, 38; #50-10

at 1-2].

           16.   This led to another meeting with Mr. Sprankle, this time with Mr. de Almeida, on

June 2, 2016, at which Messrs. Sprankle and de Almeida presented Mr. Jackson with a written

warning and performance plan concerning Mr. Jackson’s tardiness and other infractions; Mr.

Jackson again complained that Mr. de Almeida was discriminating and retaliating against Mr.

Jackson because of his race; and Mr. Sprankle suspended Mr. Jackson for three days based on

Plaintiff’s tardiness and other infractions—Plaintiff believes his threats to report Mr. de Almeida



                                                 7
to the EEOC were the cause of the suspension. See [#50-1 at ¶¶ 39-40; #50-3 at 122:25-126:10,

131:6-132:15; #50-4 at 2; #50-10; #50-12; #50-16; #52 at 163:16-164:11, 164:22-165:8, 166:9-

24; #52 at 289, ¶ 15].

       17.     Plaintiff did not again complain of any discriminatory and/or retaliatory conduct

after the June 2 meeting until his termination in August 2017. See [#50-3 at 152:17-153:5, 154:21-

155:11].

       18.     Mr. Smith (and a representative from Human Resources) raised concerns with Mr.

Jackson regarding his “constant tardiness” on August 3, 2016, see [#50-1 at ¶ 43; #50-3 at 142:1-

23, 144:2-6, 147:4-9, 147:16-148:16; #50-13; #52 at 289, ¶ 17].

       19.     Mr. Jackson met with Mr. Smith again on August 25, 2016, and Mr. Smith

suspended Mr. Jackson given his ongoing tardiness, though Mr. Jackson asserts this suspension

was in retaliation for his complaints of discrimination, not his tardiness. See [#50-1 at ¶ 44; #50-

3 at 149:13-24, 151:4-13, 152:4-16; #50-4 at 3; #50-14; #52 at 289, ¶ 17; #52 at 290, ¶ 18].

       20.     On or about August 29, 2016, upon returning from his suspension, Stonebridge

terminated Mr. Jackson’s employment, citing “[e]xcessive tardiness,” including being late to work

“at least 29 times in the last 6 months,” as the reason for termination. See [#50-1 at ¶¶ 45-46; #50-

3 at 148:4-13, 150:22-25, 151:14-25; #50-15; #52 at 290, ¶ 18].

       21.     Believing his termination and suspensions (for infractions other non-African-

American employees committed without consequence) constituted racial discrimination and

retaliation, see generally [#6; #50-3 at 189:4-5; #52], Mr. Jackson filed a charge of discrimination

and retaliation with the EEOC on or about February 8, 2017, and the EEOC dismissed Plaintiff’s

charge of discrimination and retaliation and issued him a Notice of Right to Sue letter on or about

March 7, 2018, see [#1 at 16-17].



                                                 8
       22.     Plaintiff initiated this action on June 6, 2018. See [#1].

II.    Title VII – Claims 1 and 2

       Under Title VII, it is unlawful “to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national origin.” Khalik v.

United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012) (quoting 42 U.S.C. § 2000e-2(a)(1)). Title

VII also makes it unlawful to subject an employee to a hostile work environment, see Harsco Corp.

v. Renner, 475 F.3d 1179, 1186 (10th Cir. 2007), or to retaliate against an employee for opposing

practices made unlawful by the statute, see Hansen v. SkyWest Airlines, 844 F.3d 914, 924-25

(10th Cir. 2016). Mr. Jackson asserts both a disparate treatment claim (Claim 1) and a retaliation

claim (Claim 2) under Title VII.

       On summary judgment, a plaintiff may prove her disparate treatment and retaliation claims

with direct evidence of discrimination or retaliation or, in the absence of direct evidence, under the

burden-shifting framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). 2 See

Tabor v. Hilti, Inc., 703 F. 1206, 1216 (10th Cir. 2013) (disparate treatment); Hansen v. SkyWest

Airlines, 844 F.3d 914, 925 (10th Cir. 2016) (retaliation). “Under this framework, the plaintiff

must first prove a prima facie case of discrimination.” Payan v. United Parcel Serv., 905 F.3d

1162, 1168 (10th Cir. 2018) (internal quotation marks omitted). “Then, the defendant may come



2
   I find that Mr. Jackson fails to adduce evidence that “demonstrates on its face that the
employment decision was reached for discriminatory reasons,” Riggs v. AirTran Airways, Inc.,
497 F.3d 1108,1117 (10th Cir. 2007), as even comments that reflect a personal bias are not per se
direct evidence of discrimination unless the plaintiff demonstrates that the speaker had
decisionmaking authority and acted on her discriminatory animus, see Tabor, 703 F.3d at 1216;
cf. Cone v. Longmont United Hosp. Ass’n, 14 F.3d 526, 531 (10th Cir. 1994) (noting in context of
age discrimination claim, “isolated or ambiguous comments are too abstract to support a finding
of age discrimination.” (brackets, ellipsis, and internal quotation marks omitted)). Thus, I analyze
Claims 1 and 2 under the familiar McDonnell Douglas burden-shifting framework.
                                                  9
forward with a legitimate, non-discriminatory or non-retaliatory rationale for the adverse

employment action. If the defendant does so, the plaintiff must show that the defendant’s proffered

rationale is pretextual.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189, 1195 (10th Cir. 2011).

       A.      Prima Facie Case

       Disparate Treatment. To establish a prima facie race discrimination claim, Mr. Jackson

must demonstrate that he is a member of a protected class who suffered an adverse employment

action that “occured under circumstances giving rise to an inference of discrimination.” Bennett

v. Windstream Commc’ns, Inc., 792 F.3d 1261, 1266 (10th Cir. 2015) (footnote omitted); Conroy

v. Vilsack, 707 F.3d 1163, 1171 (10th Cir. 2013) (“The critical prima facie inquiry in all cases is

whether the plaintiff has demonstrated that the adverse employment action occurred under

circumstances which give rise to an inference of unlawful discrimination.” (internal quotation

marks omitted)). Mr. Jackson’s burden in this regard is not onerous; he needs to put forth only

enough to raise an inference of discrimination, not dispel Defendant’s non-discriminatory reasons.

See Orr v. City of Albuquerque, 417 F.3d 1144, 1149 (10th Cir. 2005).

       Defendant does not dispute that Plaintiff is a member of a protected class who suffered an

adverse employment action, which includes his two suspensions and termination. See Dick v.

Phone Directories Co., 397 F.3d 1256, 1268 (10th Cir. 2005) (explaining that adverse employment

action “includes acts that constitute a significant change in employment status, such as hiring,

firing, failing to promote, reassignment with significantly different responsibilities, or a decision

causing a significant change in benefits.” (internal brackets and quotation marks omitted)). But

Defendant contends that Mr. Jackson cannot establish a prima facie case of discrimination, because

he cannot demonstrate that circumstances surrounding his adverse employment actions give rise

to an inference of discrimination. See [#50 at 14; #54 at 5-6].



                                                 10
        According to Defendant, the only two incidents that Mr. Jackson identifies where he was

treated differently than individuals outside of a protected class was when he was disciplined for

having parked in an unauthorized parking spot or when his request to bring his child to work was

denied despite a white employee receiving permission to bring her child to work. See [#50 at 14;

#54 at 5-6]. In addition to identifying the Caucasian employee, Reid Stewart, who was permitted

to park in an area Plaintiff was not, Mr. Jackson testified that “there were other employees whose

names I do not know.” [#50-3 at 94:3-7]. Mr. Stewart also attested that he parked his vehicle in

the alley “[i]n the exact same place as Mr. Jackson” and that he “utilized the space multiple times

during [his] tenure and was never written up for parking in said space. Management was aware

that I utilized the parking space.” [#52 at 276]. Mr. Jackson further denies that these were the

only two incidents where he was treated differently than others outside his protected class,

including being disciplined for using his phone at work when others outside of his protected class

were not. [#52 at ¶ 37; #50-10 at 2]. Thus, the operative inquiry is whether these incidents,

coupled with Mr. Jackson’s testimony, give rise to an inference of discrimination.

        As an initial matter, the court notes that none of these actions—the verbal warning

associated with Mr. Jackson’s improper parking [#50-6], the denial of Mr. Jackson’s request to

bring his son to work [#52 at ¶ 31], or the discipline for personal use of his phone at work [#50-

5]—amount to a material adverse action in and of themselves. See McGowan v. City of Eufala,

472 F.3d 736, 742 (10th Cir. 2006) (observing that a material adverse action is one that constitutes

a significant change in employment status, such as hiring, firing, failing to promote, reassignment

with significantly different job responsibilities or a decision causing a significant change in

benefits). Nor is it clear that any of these incidents led to the adverse actions of his two suspensions

or ultimate termination. Indeed, the stated reason for Mr. Jackson’s first suspension was tardiness



                                                  11
and absenteeism—not improper parking, his request to bring his son to work, or his cell phone

usage. [#50-1 at ¶ 39]. Similarly, Mr. Jackson was suspended again in August 2016 for consistent

tardiness. [#50-13 at 1]. And Mr. Jackson was ultimately terminated for consistent tardiness, i.e.,

being late for work at least 29 times in the last 6 months. [#50-15 at 1].

       While overemphasis on these instances is somewhat misplaced, this court liberally

interprets Mr. Jackson’s Response to mean that Defendant’s pattern of discipline against him gives

rise to an inference of discrimination. And as mentioned, Mr. Jackson’s burden of demonstrating

a prima facie case is de minimis. See Plotke v. White, 405 F.3d 1092, 1101 (10th Cir. 2005); see

also Argo, 452 F.3d at 1201 (“For most plaintiffs, establishing a prima facie case is perfunctory,

and liability turns on whether the defendant’s stated explanation for the adverse employment action

is pretextual.”). Thus, given Mr. Stewart’s Affidavit and Mr. Jackson’s own testimony, I find—

without passing on the merits or credibility of any Party’s evidence—that Mr. Jackson adequately

demonstrates a prima facie case of disparate treatment.

       Retaliation. To plead a plausible retaliation claim, Mr. Jackson must establish (1) he

“engaged in protected opposition to discrimination,” (2) “a reasonable employee would have found

the challenged action materially adverse,” and (3) “a causal connection existed between the

protected activity and the materially adverse action.” Somoza v. Univ. of Denver, 513 F.3d 1206,

1212 (10th Cir. 2008) (internal quotation marks omitted). Mr. Jackson must establish that his

protected activity was a but-for cause of the adverse employment decision. See Ward v. Jewell,

772 F.3d 1199, 1203 (10th Cir. 2014); Bennett, 792 F.3d at 1269 (explaining that a plaintiff must

“demonstrate that, but for her protected activity, she would not have faced the alleged adverse

employment action.”).




                                                 12
       It is undisputed that Mr. Jackson complained of racial discrimination and retaliation at least

three times while employed with Stonebridge—once in April 2016, again in June 2016, and finally

in August 2016. See Undisputed Material Facts, at ¶¶ 11-12, 16-17, 19, 21. Upon review of the

record, this court concludes that there is insufficient evidence to create a genuine issue of material

fact that any one of Mr. Jackson’s complaints, standing alone, was causally connected to any

materially adverse employment action. For instance, notwithstanding Plaintiff’s assertions that

Mr. de Almeida cited Plaintiff for various infractions and Mr. Sprankle allegedly threatened to

terminate Plaintiff if Plaintiff did not sign Mr. Sprankle’s investigation findings after his April

2016 complaints, 3 these instances of alleged retaliation did not deter Plaintiff from continuing to

complain about perceived racial discrimination and retaliation. See McGowan v. City of Eufala,

472 F.3d 736, 742 (10th Cir. 2006) (“The materiality of a claimed adverse action is to be

determined objectively; petty slights, minor annoyances, and simple lack of good manners will not

deter a reasonable worker from making or supporting a charge of discrimination.” (internal

quotation marks omitted)). Nor is there any evidence to suggest Plaintiff’s suspension in August

2016 was causally connected to his complaints of racial discrimination and retaliation, as Mr.

Jackson unequivocally testified that he did not again complain of racial discrimination and

retaliation between June 2, 2016 and at least August 25, 2016. See [#50-3 at 152:17-153:10, 155:4-

11].

       But, in viewing the evidence in a light most favorable to Mr. Jackson, there is an arguable

dispute of material fact as to when Mr. Sprankle informed Plaintiff of his June 2 suspension—

either before or after Mr. Jackson threatened to go to the EEOC. Compare [#50-1 at ¶ 39] with


3
  The Tenth Circuit has “never expressly held that an unrealized threat of termination, without
more, constitutes an adverse employment action,” though the Tenth Circuit has suggested special
circumstances (not present here) may warrant a different conclusion. See Dick v. Phone
Directories Co., Inc., 397 F.3d 1256, 1268 (10th Cir. 2005).
                                                 13
[#50-3 at 131:6-14, 132:7-15; #52 at 289, ¶ 15]; see also Argo, 452 F.3d at 1193 (explaining that

a close proximity between the protected activity and the adverse employment action “is sufficient

to allow an inference that a causal connection existed between the internal grievance and the

decision to terminate Mr. Argo.”). And the same is true of Mr. Jackson’s termination, given his

testimony that in or around August 2016 he overheard Mr. Smith suggesting to Mr. Sprankle that

Mr. Smith terminate Plaintiff to avoid the appearance of discrimination because both Messrs.

Smith and Jackson are African-American. See [#52 at 181:13-182:18, 219:16-25]. 4 Given the

serial nature of Mr. Jackson’s complaints and the escalating nature of the discipline against Mr.

Jackson, and given the fact that the court does not weigh the credibility of any of the witnesses, I

conclude that Mr. Jackson has adduced sufficient evidence to avoid summary judgment based on

the lack of a causal connection between his complaints of racial discrimination and retaliation and

his ultimate termination. Cf. Hennagir v. Utah Dep’t of Corrs., 587 F.3d 1255, 1267 (10th Cir.

2009) (approving the notion that “when the adverse action occurs on the heels of protected activity,

such a circumstance would be limited to matters occurring within days, or at most, weeks of each

other” but not where “months separated the alleged protected activity and adverse action.”).

       B.      Legitimate, Non-Discriminatory Reason

       Having concluded that Mr. Jackson establishes a prima facie case for disparate treatment

and retaliation, the burden now shifts to Stonebridge to proffer admissible evidence that

discriminatory animus did not motivate their suspensions and termination of Mr. Jackson. See

Anaeme v. Diagnostek, Inc., 164 F.3d 1275, 1279 (10th Cir. 1999) (noting that the defendant’s


4
  Plaintiff’s testimony as to Mr. Smith’s alleged statements is likely admissible under Rule
801(d)(2)(D) of the Federal Rules of Evidence to the extent Mr. Smith is an agent or employee of
Stonebridge and made the statement within the scope of that relationship and while it existed. See
Abuan v. Level 3 Commc’ns, Inc., 353 F.3d 1158, 1172 (10th Cir. 2003) (holding as admissible
under Rule 802(d)(2)(D) “a vice president’s statements concerning his company’s unethical
treatment of a direct subordinate.”).
                                                14
burden of production does not involve a credibility assessment) (quoting Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 254–55 (1981)). “The defendant’s burden is exceedingly light .

. ., as its stated reasons need only be legitimate and non-discriminatory on their face[.]” DePaula

v. Easter Seals El Mirador, 859 F.3d 957, 970 (10th Cir. 2017) (internal citations and quotation

marks omitted). I conclude Stonebridge satisfies this low burden.

       As justification for Mr. Jackson’s suspensions and termination Stonebridge states Mr.

Jackson had “a well-documented history of performance concerns, dating back nearly to the start

of his employment,” namely his tardiness and absenteeism, of which Stonebridge warned Mr.

Jackson but to no avail. See [#50 at 18-19; #54 at 9-10]. Indeed, the record reflects Mr. Jackson’s

tardiness and absenteeism and Stonebridge’s concerns with the same. See, e.g., Undisputed

Material Facts, at ¶¶ 10-13, 15-19. Thus, I find Defendant has established a legitimate, non-

discriminatory reason for Plaintiff’s suspensions and termination.

       C.      Pretext

       Because Defendant’s justification for suspending and terminating Mr. Jackson does not

violate Title VII on its face, the burden shifts back to Mr. Jackson to show Defendant’s justification

was pretextual. See E.E.O.C. v. Picture People, Inc., 684 F.3d 981, 989 (10th Cir. 2012); see also

Swackhammer v. Sprint/United Mgmt. Co., 493 F.3d 1160, 1167 (10th Cir. 2007) (explaining the

plaintiff now has the full burden of persuasion that her employer terminated her because of her

race). “A plaintiff can establish pretext by showing the defendant’s proffered non-discriminatory

explanations for its actions are so incoherent, weak, inconsistent, or contradictory that a rational

factfinder could conclude they are unworthy of belief.” Williams v. FedEx Corp. Servs., 849 F.3d

889, 900 (10th Cir. 2017). But mere conjecture or speculation is not enough. See Zisumbo v.

Ogden Reg’l Med. Ctr., 801 F.3d 1185, 1200 (10th Cir. 2015). Rather, the court must examine the



                                                 15
facts as they appeared to the person who decided to terminate the plaintiff, and the court will not

second-guess the propriety of that decision if the employer believed its legitimate, non-

discriminatory reasons and acted in good faith on those reasons. See Hiatt v. Colorado Seminary,

858 F.3d 1307, 1316 (10th Cir. 2017).

       Mr. Jackson may establish pretext in a variety of ways. For instance, Mr. Jackson may

provide evidence demonstrating Defendant’s proffered reasons for his suspensions and termination

were false, or evidence demonstrating Defendant acted contrary to written policy applicable to the

situation at hand, or evidence demonstrating Defendant treated Mr. Jackson differently than non-

African-American employees who violated rules of comparable seriousness. See DeWitt v. Sw.

Bell Tel. Co., 845 F.3d 1299, 1307 (10th Cir. 2017) (quoting Kendrick, 220 F.3d at 1230). For the

following reasons, I respectfully conclude Mr. Jackson fails to carry his burden of showing

Defendant’s justification for his suspensions and termination was pretextual, and thus Stonebridge

is entitled to summary judgment in its favor on Claims 1 and 2.

       First, Mr. Jackson argues that Defendant’s justifications for suspending Plaintiff on June 2

and later terminating Plaintiff—all because of Mr. Jackson’s tardiness—are false. See [#52 at 14].

He argues Defendant suspended him on June 2 because he threatened to complain of

discrimination to the EEOC and terminated him because he filed a charge of race discrimination.

See [id.]. Further, Mr. Jackson argues Stonebridge did not raise concerns about Mr. Jackson’s

tardiness until after he alleged racial discrimination and retaliation, which was roughly three

months after he injured himself on the job, and that Mr. Sprankle agreed to excuse Mr. Jackson’s

tardiness due to his doctor’s appointments as evidenced by Plaintiff not receiving a warning for

his tardiness between June 2 and August 3, 2016. See [id. at 15-16].




                                                16
       To support his position Mr. Jackson relies exclusively on his own Affidavit. See [#52 at

287-90]. 5 But Mr. Jackson fails to provide competent summary judgment evidence to corroborate

these assertions other than his own beliefs that Defendant harbored racial animosity towards him.

See Pasternak v. Lear Petroleum Expl., Inc., 790 F.2d 828, 834 (10th Cir. 1986) (“Conclusory

allegations, general denials, or mere argument of an opposing party’s case cannot be utilized to

avoid summary judgment.”). Mr. Jackson offers no evidence other than his Second Amended

Complaint and Affidavit to support his pretext contentions. For instance, he points to no specific

examples where others who had attendance records consistent with his were not disciplined nor

terminated. Nor has he come forward with any specific evidence that others were permitted to be

late for their shift due to their worker’s compensation appointments. This lack of evidence is

particularly striking, because Mr. Jackson retained counsel in a limited representative capacity to

assist with discovery in this matter. Mr. Jackson’s uncorroborated beliefs are insufficient at

summary judgment. Cf. Johnson, 594 F.3d at 1211 (explaining, to support a finding of pretext,

“[the plaintiff] must come forward with evidence that the employer didn’t really believe its

proffered reasons for action and thus may have been pursuing a hidden discriminatory agenda.”).



5
  In its Reply, Stonebridge challenges Mr. Jackson’s affidavit as a sham affidavit that contradicts
his sworn testimony and therefore cannot be used to create a genuine issue of material fact. See
[#54 at 4-5]. While in some instances the court may disregard an otherwise proper affidavit at
summary judgment if it contradicts the affiant’s prior sworn testimony, see Hernandez v. Valley
View Hosp. Ass’n, 684 F.3d 950, 956 n.3 (10th Cir. 2012), the court’s review of Mr. Jackson’s
Affidavit [#52 at 287-90] leads it to conclude that Mr. Jackson’s Affidavit does not contradict his
sworn testimony wholesale. Defendant also challenges Mr. Jackson’s reliance on his Second
Amended Complaint. To be sure, in opposing summary judgment Mr. Jackson must come forth
with admissible evidence to support his complaint. But Mr. Jackson’s Second Amended
Complaint appears to be verified and courts may consider verified complaints as affidavits
pursuant to Rule 56(c)(4) of the Federal Rules of Civil Procedure if the verified complaint is made
on personal knowledge, sets out facts that would be admissible in evidence, and shows that the
affiant is competent to testify on the matters stated. See Pipkins v. Taillon, No. 12-CV-02275-
REB-KLM, 2014 WL 4197945, at *4 (D. Colo. Aug. 25, 2014). I find no reason to reject the
Second Amended Complaint under Rule 56(c).
                                                17
       Moreover, it is undisputed that Mr. Jackson’s doctor’s appointments regularly resulted in

him being tardy for work—an issue Messrs. Smith, de Almeida, and Sprankle addressed with Mr.

Jackson on several occasions. See Undisputed Material Facts, at ¶¶ 10-13, 15-20. While the record

demonstrates Mr. Jackson believed Defendant’s actions were discriminatory and retaliatory, his

subjective beliefs are insufficient to create a genuine issue of material fact when the undisputed

evidence identifies Plaintiff’s tardiness as the reason for his two suspensions and ultimate

termination. See [#50-1 at ¶ 39; #50-3 at 149:13-18, 150:22-151:25; #50-4 at 3; #50-12; #50-13;

#50-14; #50-15]. And Mr. Jackson’s denials of wrongdoing are not enough to create a genuine

issue of material fact as to pretext. See Metzler v. Fed. Home Loan Bank of Topeka, 464 F.3d

1164, 1179 (10th Cir. 2006) (“Even assuming Metzler subjectively believed she did not have a

poor attitude or that her knowledge and performance were up to par, it is the manager’s perception

of the employee’s performance that is relevant, not plaintiff’s subjective evaluation of her own

relative performance.” (brackets and internal quotation marks omitted)). The same is true about

his doubts as to Mr. Sprankle’s investigation, because even “mistaken belief[s] can be legitimate,

non-pretextual reason[s] for an employment decision.” Riggs, 497 F.3d at 1119. Ultimately,

Plaintiff’s pretext arguments hinge on speculation and conjecture, but this is not enough to create

a genuine dispute of material fact about Defendant’s proffered legitimate, non-discriminatory

reasons for suspending and terminating Plaintiff. See Doan v. Seagate Tech., Inc., 82 F.3d 974,

977 (10th Cir. 1996) (“Speculation, however, will not suffice for evidence [of pretext].”).

       Second, Mr. Jackson asserts Defendant treated him differently than similarly situated non-

African-American employees. To show disparate treatment, [Mr. Jackson] must establish []he was

similarly situated to [other employees] in all relevant respects.” McGowan, 472 F.3d at 745.

“When comparing the relative treatment of similarly situated minority and non-minority



                                                18
employees, the comparison need not be based on identical violations of identical work rules; the

violations need only be of comparable seriousness.” Elmore v. Capstan, Inc., 58 F.3d 525, 530

(10th Cir. 1995) (internal quotation marks omitted). But different “treatment between two

employees by the same supervisor does not automatically give rise to a Title VII . . . claim.”

Timmerman v. United States Bank, N.A., 483 F.3d 1106, 1120 (10th Cir. 2007).

       Mr. Jackson identifies two potential non-African-American comparators that Stonebridge

treated differently than Mr. Jackson: (1) Reid Stewart, who parked in an improper parking spot

without consequence, and (2) Natasha Maksymenko, who brought her child to work, which the

handbook prohibits, without consequence. Plaintiff also vaguely references other non-African-

American employees who parked in the same area he did; violated the handbook’s prohibition on

personal cellphone use; and who took regular smoke breaks without punishment. But as discussed

above, these individual infractions are not adverse actions in and of themselves. Even assuming

these alleged comparators committed infractions without punishment (something that is less than

clear from the record), the evidence adduced by Plaintiff is insufficient for a factfinder to conclude

these comparators engaged in repeated infractions of similar severity to being tardy. See

Undisputed Material Facts, ¶¶ 10-13, 15-19. For instance, there is no deposition testimony from

Defendant conceding that parking in an improper parking space is equivalent to being tardy in

terms of discipline. Nor is there any evidence that any of these other employees were warned as

often or as many times as Mr. Jackson without being suspended or terminated. Mr. Jackson simply

fails to refute this evidence or establish that any comparator engaged in, or was accused of, similar

conduct for purposes of establishing pretext. See E.E.O.C. v. PVNF, LLC, 487 F.3d 790, 801 (10th

Cir. 2007) (holding that the plaintiff failed to show that a female employee was treated differently

than a similarly situated male employee, because “[t]he conduct for which Ms. Segovia argues Mr.



                                                 19
Ennis should have been punished, with the exception of his tardiness, is not productivity-related.

Although there was evidence that Mr. Ennis was often late to work, there is no evidence that his

tardiness prevented him or others from completing their duties.”).

         Third, to the extent Mr. Jackson seeks to demonstrate pretext because Mr. Sprankle failed

to investigate Mr. Jackson’s complaints of racial discrimination and retaliation in accordance with

Stonebridge’s handbook, see [#6 at ¶¶ 44-53], he fails to provide any competent summary

judgment evidence to corroborate his assertions. Indeed, both Mr. Jackson and Stonebridge

provide only a small portion of the handbook, and neither identifies the policies and procedures

Mr. Sprankle allegedly violated.      Thus, Mr. Jackson fails to demonstrate that Defendant’s

legitimate, non-discriminatory justifications for his suspensions and termination were pretextual,

and summary judgment shall enter in favor of Stonebridge and against Mr. Jackson as to Claims 1

and 2.

III.     Breach of an Implied Contract of Employment – Claim 3

         “Absent an express contract providing otherwise, Colorado law presumes that an

employment relationship is terminable at will by either party.” Mullin v. Hyatt Residential Grp.,

Inc., 82 F. Supp. 3d 1248, 1251-52 (D. Colo. 2015) (citing Martin Marietta Corp. v. Lorenz, 823

P.2d 100, 105 (Colo. 1992)). Termination of an at-will employment relationship usually does not

give rise to a cause of action, even if done without notice and without cause. Crawford Rehab.

Servs., Inc. v. Weissman, 938 P.2d 540, 546 (Colo. 1997). In some instances, however, policies

contained in an employee handbook regarding discipline or termination may overcome the at-will

presumption and serve as the basis for a breach of an implied employment contract claim. See

Cummings v. Arapahoe Cty. Sheriff’s Dep’t, 440 P.3d 1179, 1185 (Colo. App. 2018); accord Sidlo

v. Millercoors, LLC, 718 F. App’x 718, 730 (10th Cir. 2018) (explaining that under Colorado law



                                                20
an implied contract of employment exists if the employer manifested an intent to enter into a

binding contract and the employee’s continued employment constituted acceptance of and

consideration for the promise). But an employer is not liable if its handbook “clearly and

conspicuously disclaimed [an] intent to enter into a contract limiting the right to discharge

employees.” Winkler v. Bowlmor AMF, 207 F. Supp. 3d 1185, 1190 (D. Colo. 2016) (internal

quotation marks omitted) (citing George v. Ute Water Conservancy Dist., 950 P.2d 1195, 1198

(Colo. App. 1997); Silchia v. MCI Telecomm. Corp., 942 F.Supp. 1369, 1375 (D. Colo. 1996)).

       Defendant moves for summary judgment on Claim 3, because its handbook “contains a

conspicuous disclaimer,” on the first page and in all capital letters, that “the handbook does not

constitute an express or implied contract of employment.” [#50 at 20 (brackets and internal

quotation marks omitted); #54 at 10]. Plaintiff counters that there is a dispute of fact as to whether

the handbook constitutes an implied contract, and his Second Amended Complaint suggests

Stonebridge breached not only the implied covenant of good faith and fair dealing but the

handbook’s equal employment opportunity procedures by failing to properly investigate his claims

of racial discrimination and retaliation and then plotting to terminate his employment for those

complaints. See [#6 at ¶¶ 44-53; #52 at 17-18]. For the following reasons, I respectfully disagree

with Mr. Jackson.

       First, Mr. Jackson fails to identify or provide any provisions of the handbook that allegedly

constitute an implied contract for employment. See Zisumbo, 801 F.3d at 1197 (“Zisumbo fails to

identify any specific provisions of [the defendant’s] code of conduct that might create an

enforceable obligation to [the defendant’s] employees. On this basis alone, we could reject

Zisumbo’s challenge to the district court’s resolution of his good faith and fair dealing claim.”).

Second, the handbook “clearly and conspicuously disclaim[s] [an] intent to enter into a contract



                                                 21
limiting the right to discharge employees.” Winkler, 207 F. Supp. 3d at 1190. Indeed, on page 4

of the handbook under the Introduction heading and in capitalized letters the handbook reads,

       Employment with Stonebridge companies is at-will. Associates have the right to
       end their work relationship with the company, with or without advance notice and
       for any reason. The company has the same right.

       The language used in this handbook and any verbal statements made by
       management do not constitute an express or implied contract of employment. Nor
       do we guarantee employment for a specific length of time or number of hours. Any
       contract or agreement regarding the terms of your employment must be in writing
       and signed by the president, the COO, or appointed associate of the company.

[#50-2 at 5 (emphasis omitted)]. I find this sufficient to refute Mr. Jackson’s claim of an implied

contract for employment. See Sidlo, 718 F. App’x at 730. Accordingly, summary judgment shall

enter in favor of Stonebridge and against Mr. Jackson as to Claim 3.

                                          CONCLUSION

       For the reasons stated herein, IT IS ORDERED that:

       (1)     Defendant’s Motion for Summary Judgment [#50] is GRANTED;

       (2)     Summary judgment shall enter in FAVOR of Stonebridge and AGAINST Plaintiff,

               and Mr. Jackson’s claims are DISMISSED with prejudice;

       (3)     Final Judgment shall enter in FAVOR of Stonebridge and AGAINST Mr. Jackson,

               with each party to bear his/her/its own costs and fees; 6



6
  While costs should generally “be allowed to the prevailing party,” Fed. R. Civ. P. 54(d)(1), the
district court may in its discretion decline to award costs where a “valid reason” exists for the
decision. See, e.g., In re Williams Securities Litigation-WCG Subclass, 558 F.3d 1144, 1147 (10th
Cir. 2009) (citations omitted). Because the issues presented in this matter were close, and because
Plaintiff is indigent, the court declines to award costs. See Cantrell v. Int’l Bhd. of Elec. Workers,
AFL-CIO, Local 2021, 69 F.3d 456, 459 (10th Cir. 1995) (noting that there is no abuse of discretion
when the district court denies fees “to a party that was only partially successful.”); Shapiro v.
Rynek, 250 F. Supp. 3d 775, 779 (D. Colo. 2017) (“[A] district court does not abuse its discretion
in denying costs when . . . the non-prevailing party is indigent.”).this court declines to award fees
to Defendant. See Cantrell v. Int'l Bhd. of Elec. Workers, AFL-CIO, Local 2021, 69 F.3d 456, 459
(10th Cir. 1995) (noting that there is no abuse of discretion when the district court denies fees
                                                 22
      (4)    The four-day jury trial set to commence on February 10, 2020 is VACATED;

      (5)    This case shall be terminated; and

      (6)    A copy of this Memorandum Opinion and Order shall be sent to:

                    Mark Jackson
                    3080 Ash Street
                    Denver, CO 80207


DATED: October 31, 2019                           BY THE COURT:


                                                  _______________________
                                                  Nina Y. Wang
                                                  United States Magistrate Judge




where the “issues are close and difficult,” or where the prevailing party is only partially
successful).
                                             23
